DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.  The Amendment filed 4/21/22 has been entered.  Claims 1-20 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.  The claims are objected to because of the following informalities, and the following changes are suggested to overcome the informalities, including punctuation and claim term inconsistencies, to improve claim clarity: 
Claim 1 
 A system comprising: 
… 
determining, via the merchant application, an account activity performed using the account [[of the user ]]with the merchant; and 
synchronizing, using the application operation, at least the account activity from the account with the merchant with the service provider account of the user, with the service provider. 

Since claims 8 and 15 include substantially the subject matter of claim 1, they have the same issues that should be corrected in a similar manner as the suggested corrections to claim 1. 
Appropriate correction or clarification of these claims is requested. 

Claim Rejections - 35 USC §101
4. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.  Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 8-14), a machine (claims 1-7) and a manufacture (claims 15-20); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
receiving, … , a request from a user to create an account with the merchant; 
determining an application operation … ; 
receiving, … , an identifier corresponding to a service provider account of the user with the merchant; 
utilizing the identifier to identify the service provider account of the user; 
in response to identifying the service provider account of the user, causing, … , the account with the merchant to be created based on providing the merchant with access to information stored in association with the service provider account of the user; 
determining, … , an account activity performed using the account … with the merchant; and 
synchronizing, … , at least the account activity from the account (with the merchant?) with the service provider account of the user(,) with the service provider. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions, (e.g., creating a financial account with a merchant via a request from a user based on a user account identifier and access to information from a corresponding financial service provider account of the user); 
and includes one or more steps for managing human behavior and/or concepts performed in the human mind involving one or more mental process (e.g., determining an operation of a merchant application, receiving an identifier corresponding to a service provider account of a user, using the identifier to identify the user service provider account, determining account activity performed by a user merchant account, and synchronizing (determining a correspondence with) activity in the user merchant account with a user account of a service provider). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2, 9 and 16 simply further refine the abstract idea by requiring the displaying of information corresponding to a merchant item on a user interface, where the user interface is an additional element that is not itself being technologically improved, and where the function claimed here is simply displaying data, such that the claims do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 3, 10 and 17 simply further refine the abstract idea by requiring the displaying of information corresponding to an offer for a merchant item on a user interface after analysis of information associated with a user service provide account, where the user interface is an additional element that is not itself being technologically improved, and where the function claimed here is simply displaying data after simple data analysis, such that the claims do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05)  
Claims 4, 11 and 18 simply further refine the abstract idea by requiring that the information is simply a certain type of data (i.e., log in credentials), such that the claims do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 5, 12 and 19 simply further refine the abstract idea by requiring that the information associated with the user service provider account is simply a certain type of data (i.e., user profile information, transactional history of the user, and payment information), such that the claims do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 6, 7, 13, 14 and 20 simply further refine the abstract idea by requiring that only a certain type or amount of data is provided to the merchant, including requiring that a user profile or transaction history information of the user is included in information stored and provided to the merchant, such that the claims do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter. 
The additional elements in both the independent and dependent claims, which are listed below in the Step 2B analysis and recited respectively by the claims, are recited at a high level of generality and are being used to simply implement the recited abstract idea and/or to simply further refine the recited abstract idea.    
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process by use of a mathematical formula to control operation of a rubber mold device; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process that simply used a formula in the claims w/o bringing about anything more); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea.  
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an inventive concept).  Here, the recited additional elements, such as:  a “computer system,” a “software development kit,” a “merchant application” of a merchant, a “user interface” of the “merchant application,” and a “computer-readable medium” storing executable instructions to carryout various functions, do not amount to an inventive concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, a data or communication network, or another computing device, and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and outputting/displaying steps such as those typically used in a general purpose computer, a computing system, and a computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 012-014, 017-026, 031-037, 039-042, 045, 047-052, 056, 058-063 and 072-078).  
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
6.  Applicant’s arguments filed 4/21/22 have been fully considered. 
	In view of the amended claims, the grounds for the prior rejection of certain claims under 35 USC §112(a) no longer exists.  Therefore, the prior rejection is withdrawn. 
Applicant’s arguments (Amendment, Pgs. 8-11) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Applicant made no arguments under Step 2A, Prong 1 regarding any specific error by the Office. 
Applicant’s arguments under Step 2A, Prong 2 (Amendment, Pgs. 8-10) that the claims are not directed to the recited abstract idea are not persuasive.  For example, applicant essentially argues that data usage in a specific situation using a software application and/or an online service provider platform gives rise to a technological improvement.  The Office disagrees.  The specification describes that the purpose of the invention is to essentially have features that include a single unified payment account for transactions, providing merchants with various procedures for creating an account, and sharing various account information. (See e.g., Spec. ¶ 002)  As claimed, these features include opening a requested account for a user with a merchant and sharing account information using stored data from a previously opened user account at a service provider and to coordinate data and activities of the user merchant account with the previously opened service provider account of the user.  These are not technological improvements nor solutions to a technical problem being implemented, but rather, these features simply involved opening a financial account with a merchant and then coordinating various actions and information taking place on the merchant account with a pre-existing service provider account of the user and to consolidate that information or share that information with the service provider account of the user.  Even the coordination of multiple user accounts with the pre-existing service provider account of the user (although not claimed) fails to give rise to a technological improvement for the same reasons. 
The software development kit and the merchant application are simply addition elements recited by the claims at a high degree of generality and are simply being used to carry out the recited abstract idea.  They themselves are not being technologically improved, nor do they solve a technological problem.  They simply perform the various actions needed to open the user merchant account and provide information between the stored service provider account of the user and the merchant application of the user so that the information can be coordinated or synchronized with the service provider account. 
The claimed subject matter is not similar to the claimed subject matter in USPTO Ex. 42.  The claims in that example converted any received format of information to a standardized format.  The instant claims simply open an account with a merchant and then coordinate/synchronize information regarding merchant account activity with a service provider account.  The claims simply share information from the merchant application with the service provider account for the purpose of coordinating (synchronizing) the information and do not reformat any information received from various sources into a common standardized format like the claims of Ex. 42. 
Applicant’s arguments under Step 2B (Amendment, Pgs. 10-11) that the claims include an inventive concept (something significantly more than the recited abstract idea to which the claims are directed) are not persuasive.  The use of a software development kit to integrate data somehow via various API’s is not found in the applicant’s claims.  An element, feature or functionality that supposedly brings about a technological improvement (i.e., an integration into a practical application of the subject matter) must be identified in the specification and claimed in order for the claims to arguably be directed to that technological improvement (i.e., an integration into a practical application). (See e.g., Berkheimer v HP Inc. (CAFC 2018-2-8), Slip opinion at 15-16)  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696